EXHIBIT 10.44

 

RESEARCH AGREEMENT

 

THIS RESEARCH AGREEMENT (the “Agreement”), effective July 17, 2002 (“Effective
Date”), between ACLARA BIOSCIENCES, INC., having a principal place of business
at 1288 Pear Avenue, Mountain View, California 94043 (“ACLARA”) and GENENTECH,
INC., having a principal place of business at 1 DNA Way, South San Francisco, CA
94080 (“GENENTECH”).

 

RECITALS

 

A.   ACLARA is the owner of certain Aclara Technology and has developed certain
proprietary Aclara Materials, both as defined below.

 

B.   GENENTECH is the owner of certain Genentech Materials, as also defined
below.

 

C.   GENENTECH and ACLARA are interested in conducting a research study, as set
forth in Exhibit A attached hereto (the “Study”), to demonstrate the use of the
Aclara Technology with the Genentech Materials.

 

NOW, THEREFORE, ACLARA and GENENTECH hereby agree as follows:

 

1.   Definitions:  As used in this Agreement, (a) “Aclara Technology” means
technology that relates to the multiplexed assay system, known as the eTagTM
Assay System, which has been developed by ACLARA; (b) “Aclara Materials” means
any materials which are proprietary to ACLARA and are used by ACLARA or
GENENTECH in performing the Study, including without limitation the Aclara
Materials set forth in Exhibit A; (c) “Genentech Materials” means any materials
which are proprietary to GENENTECH and are used by ACLARA or GENENTECH in
performing the Study, including without limitation the Genentech Materials set
forth in Exhibit A; (d) “Study” has the meaning set forth above; (e) “Term of
Study” means a period commencing on the Effective Date and ending [ * ] (f) [ *
] incorporating Aclara Technology that is developed during the Study [ * ] in
Exhibit A as Genentech Materials as well as any other [ * ] that may later be
provided by GENENTECH as part of the Study; (g) “Aclara Results” shall have the
meaning as set forth in section 9; (h) the “Parties” shall mean GENENTECH and
ACLARA, together with those affiliates of each Party currently controlling,
controlled by or under common control with GENENTECH or ACLARA, as the case may
be (“control” means that more than fifty percent (50%) of the controlled
entity’s shares of ownership interest representing the right to make decisions
for such entity are owned or controlled, directly or indirectly, by the
controlling entity); and (i) “Third Party” shall mean any person or entity other
than ACLARA or GENENTECH or any of their respective affiliates.

 

2.   Transfer of Materials.  Subject to the terms of this Agreement, ACLARA
shall provide the Aclara Materials for use in the Study and GENENTECH shall
provide Genentech Materials to ACLARA at no cost to ACLARA, each as reasonably
required for the sole purpose of conducting the Study; provided, however, that
each Party reserves the right to determine the quantities and types of such
Aclara Materials or Genentech Materials, as the case may be, for use in the
Study.

 

3.   Use of Materials.  ACLARA shall use the Genentech Materials [ * ] only
within its or GENENTECH’s facilities, solely to conduct the Study and for no
other purpose. ACLARA further

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [ * ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

agrees that the Genentech Materials [ * ] will not be made available,
transferred or provided to any Third Party without GENENTECH’s prior written
approval.

 

4.   Payments and Option for Negotiation.  In consideration of ACLARA’s
performance of services in preparing the Aclara Materials and performing the
Study, GENENTECH shall make a non-refundable payment to ACLARA by wire transfer
in the amount of [ * ] Dollars ($[ * ] U.S.) no later than thirty (30) days
after the Effective Date. Additionally, upon completion of the Study, [ * ], 1)
GENENTECH shall make non-refundable payment to ACLARA by wire transfer in the
amount of [ * ] Dollars ($[ * ] U.S.) no later than thirty (30) days after the
delivery of such Aclara Results to GENENTECH and 2) GENENTECH shall have an [ *
] by ACLARA (including without limitation, Aclara Technology) [ * ]. Such [ * ]
following delivery of the Aclara Results to GENENTECH and, upon GENENTECH [ * ]
until such terms are mutually agreed upon or until [ * ], whichever is sooner.
In the event the parties are not able to reach mutually agreeable terms within
such [ * ], ACLARA shall be free to [ * ]. The terms of such [ * ] shall be
negotiated in good faith between the parties shall take into account the
relative contributions of each Party and shall include terms that are normal and
customary in the industry. Both parties understand and agree [ * ].

 

5.   Compliance with Laws.  Each Party agrees to comply with all federal and
state laws and regulations applicable to the use of Aclara Materials, Genentech
Materials, and the Study.

 

6.   Disclaimers.  Except as otherwise expressly provided in this Agreement, it
is agreed that: (a) no right or interest in or to any patents, trade secrets,
copyrights, mask works or other intellectual property rights of either Party is
granted or implied hereunder, and each Party shall retain all right, title and
interest in and to the Aclara Materials or Genentech Materials, as the case may
be, and all uses thereof, including, but not limited to, all right, title and
interest in patents, trade secrets, copyrights, mask works and other
intellectual property rights relating to the Aclara Materials or Genentech
Materials; and (b) no right or license to the Aclara Materials or Genentech
Materials is granted, implied or agreed to be granted by transfer of the
Genentech Materials to ACLARA and no right or license to either Party’s
proprietary technology is granted, implied or agreed to be granted by agreement
to undertake the Study.

 

7.   Return of Materials.  Upon the earlier of either completion of the Study or
expiration or termination of the Term of Study, each Party shall upon request of
the other Party (a) in the case of GENENTECH return all Aclara Materials to
ACLARA or destroy all such Aclara Materials and certify to ACLARA that it has
done so; (b) in the case of ACLARA return all Genentech Materials to GENENTECH
or destroy all such Genentech Materials and certify to GENENTECH that it has
done so; and (c) in the case of both parties, return Confidential Information
(as defined below) received from the other Party, still in its possession, to
the disclosing Party or destroy all such Confidential Information and certify to
disclosing Party that it has done so (except that one copy of such Confidential
Information may be kept in the Legal Department of the receiving Party). Each
Party agrees not to duplicate or make copies of any Confidential Information
provided by the other Party pursuant to this Agreement, except as necessary for
the Study. Each Party agrees not to reverse-engineer any materials or samples
provided by the other Party under this Agreement. The parties agree that
reverse-engineering of any materials is not in any manner contemplated as a
purpose of this Agreement.

 

8.   Inventions.  As used in this Agreement, “[ * ] Inventions” mean inventions
made during the Term of Study as a result of the performance of the Study that
consist of or relate specifically to any [ * ]; “Aclara Inventions” mean
inventions made during the Term of Study as a result of the

 

--------------------------------------------------------------------------------

 

[ * ] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

performance of the Study [ * ] that relate specifically to the Aclara Technology
and use thereof in performing multiplexed assays; and “Genentech Inventions”
mean inventions made during the Term of Study as a result of the performance of
the Study that relate specifically to discoveries relating to therapies or drugs
in the field of [ * ] oncology, including, any such discoveries which are based
on analysis of Aclara Results or Genentech Results. Notwithstanding anything to
the contrary herein, any patents, patent applications, inventions, technology or
other intellectual property owned or developed by a Party prior to the Effective
Date (“Preexisting Property”) shall remain with the Party owning such
Preexisting Property. It is agreed that ACLARA shall own all right, title and
interest in and to any Aclara Inventions and any [ * ] Inventions; GENENTECH
shall own all right, title and interest in and to any Genentech Inventions; and
the Parties shall jointly own all right, title and interest in and to any
inventions other than Aclara Inventions or Genentech Inventions that are made
during the Term of Study as a result of the performance of the Study. In the
event an invention qualifies both as an Aclara Invention and as a Genentech
Invention, the parties shall jointly own all right, title and interest in and
thereto.

 

9.   Results of Study. Upon completion of the Study, ACLARA shall provide a
written report of the results of the Study including  [ * ]; and GENENTECH will
subsequently provide to ACLARA [ * ] (the “Genentech Results”). The Aclara
Results and the underlying data therefor [ * ]; provided however that, except as
permitted in section 12 (Publications), ACLARA may not disclose to any Third
Party [ * ] without prior written consent from GENENTECH, unless and until such
information has already been made publicly known, although ACLARA may more
generally disclose to third parties (i.e., in a press release or other similar
public statement, provided that GENENTECH is provided with an opportunity to
review and approve such press release or statement in advance, which approval
shall not be unreasonably withheld) [ * ].

 

10.   Confidential Information Defined. The parties each acknowledge that they
may receive confidential technical and business information of the other Party
during the course of conducting the Study. As used herein, “Confidential
Information” means any information, technical data or know-how, including, but
not limited to, that relates to research, product plans, products, services,
customers, markets, developments, inventions, processes, primer sequences,
designs, drawings, engineering, marketing or finances of a Party, which
Confidential Information is designated in writing to be confidential or
proprietary, or, if given orally, is confirmed within thirty (30) days following
disclosure in writing as having been disclosed as confidential or proprietary.
Confidential Information does not include information that: (a) is approved in
writing by the disclosing Party for release by the receiving Party without
restrictions; (b) the receiving Party can demonstrate by written records was
previously known to receiving Party at the time of disclosure; (c) is now public
knowledge, or becomes public knowledge in the future, other than through acts or
omissions of the receiving Party in violation of this Section 10; (d) is
lawfully obtained by the receiving Party from sources independent of the
disclosing Party who have a lawful right to disclose such Confidential
Information; (e) is developed by the receiving Party independent of Confidential
Information received from the other Party; or (f) is required to be disclosed by
a government authority or by order of a court of competent jurisdiction,
provided that the Party subject to such order provide the Party owning such
Confidential Information with advance notice and, if possible, the opportunity
to object to or narrow such disclosure.

 

11.   Non-Use and Non-Disclosure of Confidential Information.  Except as
expressly provided in this Agreement, each Party agrees to (a) use Confidential
Information of the other Party [ * ], (b) not disclose Confidential Information
of the other Party to Third Parties without the express written permission of
the disclosing Party, and (c) take reasonable measures to protect the secrecy of
and avoid disclosure or use of Confidential Information of the other Party in
order to prevent it

 

--------------------------------------------------------------------------------

[ * ] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

from falling into the public domain, [ * ] that the receiving Party utilizes to
protect its own Confidential Information of a similar nature, provided such
degree of care is, at a minimum, a reasonable degree of care. The obligations of
the parties under the terms of this Section 10 shall remain in effect [ * ]
years after the expiration or termination of this Agreement. [ * ]

 

12.   Publications.  ACLARA shall have the right to use results and conclusions
obtained from the Study in its sole publications or joint publications with
GENENTECH; provided that:(a) [ * ] to avoid disclosure of [ * ], including,
without limitation the Genentech Materials, which were used in the Study and
ACLARA shall not publish any Genentech Confidential Information; and (b) ACLARA
will notify GENENTECH in writing of its desire to publish results or conclusions
from the Study, and GENENTECH will have thirty (30) days after such notice to
review and approve any such publication, such approval not to be unreasonably
withheld. GENENTECH shall have the right to use results and conclusions obtained
from the Study in its sole publications or joint publications with ACLARA;
provided that:(a) GENENTECH may not publish [ * ] Aclara Confidential
Information without Aclara’s prior consent; and (b) GENENTECH will notify ACLARA
in writing of its desire to publish results or conclusions from the Study, and
ACLARA will have thirty (30) days after such notice to review and approve any
such publication, such approval not to be unreasonably withheld.

 

13.   Use of Results. ACLARA shall have the right to 1) use all Aclara
Inventions, Aclara Results and conclusions obtained from the Study for any
purpose, including further development of its ACLARA Technology and in promoting
business opportunities for its ACLARA Technology, and 2) [ * ] obtained from the
Study in its further development of [ * ]; both provided, however, that ACLARA
shall not use or disclose to any Third Party any Genentech Invention, Genentech
Results, Genentech Confidential Information (including, without limitation,
Genentech Confidential Information specific to Genentech Materials) or any
proprietary protocol supplied to ACLARA by GENENTECH for use in the Study.
GENENTECH shall have the right to use all Genentech Inventions, Genentech
Results, [ * ], provided, however, that GENENTECH shall not use or disclose to
any Third Party any Aclara Invention, [ * ], or Aclara Confidential Information
(including, without limitation, Aclara Confidential Information specific to
Aclara Materials), and further provided, however, that GENENTECH shall not use
Aclara Results, Genentech Results, [ * ].

 

14.   Indemnification.  GENENTECH shall indemnify and hold harmless ACLARA, its
employees, directors, stockholders and consultants from and against all loss or
expense by reason of any liability imposed by law upon ACLARA or such
individuals relating to GENENTECH’s use of the Aclara Materials or the Study;
provided that such loss or expense is not due to the negligence or wrongful acts
or omissions by ACLARA or such individuals. ACLARA shall indemnify and hold
harmless GENENTECH, its employees, directors, stockholders and consultants from
and against all loss or expense by reason of any liability imposed by law upon
GENENTECH or such individuals relating to ACLARA’s use of the Genentech
Materials or the Study, provided that such loss or expense is not due to the
negligence or wrongful acts or omissions by GENENTECH or such individuals. Each
Party will promptly notify the other of any such claim to be indemnified by the
other Party and permit the other Party to control the defense and settlement of
any such claim, provided however that the Party assuming control of the defense
and settlement may not admit guilt or wrongdoing on the part of the other Party
or enter into a settlement that compromises the goodwill or other intangible
assets of the other Party.

 

15.   No Warranties. NEITHER PARTY PROVIDES ANY WARRANTIES FOR THEIR RESPECTIVE
TECHNOLOGY OR MATERIALS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, STATUTORY OR OTHERWISE, AND THE PARTIES EACH SPECIFICALLY DISCLAIMS ANY

 

--------------------------------------------------------------------------------

[ * ] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

IMPLIED WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR THAT THE USE OF THE MATERIALS WILL NOT INFRINGE ANY PATENT
OR PROPRIETARY RIGHT HELD BY A THIRD PARTY.

 

16.   Term.  Unless terminated according to the terms of this Agreement, the
term of this Agreement shall commence on the Effective Date and continue in full
force and effect until expiration of the Term of Study as set forth in Section 1
above, provided, however, that the term of this Agreement may be extended by
mutual written agreement.

 

17.   Effect of Termination.  Expiration or termination of this Agreement shall
not relieve either Party of any obligation that has accrued prior to such
termination. The Sections 7 through 16 shall survive expiration or termination
of this Agreement for any reason.

 

18.   Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California, without
reference to its or any other jurisdiction’s conflict of laws principles.

 

19.   Notices.  Any notice, communication or consent required or permitted by
this Agreement will be in writing and will be sent by courier or prepaid mail,
return receipt requested or facsimile, followed within five (5) days by a copy
mailed in the preceding manner, addressed to the other Party at the following
address or at such other address for which such Party gives notice as provided
under this Agreement.

 

If to ACLARA, addressed to:

 

ACLARA BioSciences, Inc.

1288 Pear Avenue

Mountain View, CA 94043

Attention: President and CEO

Telephone: (650) 210-1200

Facsimile: (650) 210-9271

 

5



--------------------------------------------------------------------------------

If to GENENTECH, addressed to:

 

Genentech, Inc.

One DNA Way,

South San Francisco, CA 94080

Attention: Corporate Secretary

Telephone: (650) 225-1000

Facsimile: (650) 952-9881

 

22.    Entire Agreement.  This Agreement constitutes the entire and exclusive
Agreement between the parties hereto with respect to the subject matter hereof
and supersedes and cancels all previous agreements, commitments and writings in
respect thereof. No modification of this Agreement, nor any waiver of any
rights, shall be effective unless assented to in writing by both parties; and
any waiver of any breach or default shall not constitute a waiver of any other
right hereunder or any subsequent breach or default.

 

IN WITNESS WHEREOF, the undersigned represent that they are duly authorized to
execute this Agreement.

 

 

ACLARA BIOSCIENCES, INC.       GENENTECH, INC.

/s/    Philip Petersen        

--------------------------------------------------------------------------------

     

/s/    Richard Scheller

--------------------------------------------------------------------------------

By       By          

Philip Petersen

--------------------------------------------------------------------------------

     

Richard Scheller

--------------------------------------------------------------------------------

Name       Name

Vice President, Corporate Development

--------------------------------------------------------------------------------

     

Senior Vice President

--------------------------------------------------------------------------------

Title       Title

July 18, 2002

--------------------------------------------------------------------------------

     

July 17, 2002

--------------------------------------------------------------------------------

Date       Date

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Research Study

Multiplexed [ * ]

Using eTagTM Assay System

 

Goal of Study

 

[ * ]

 

GENENTECH, after consulting with ACLARA, will select transfer to ACLARA [ * ].

 

[ * ]

 

“Genentech Materials” mean [ * ] and (b) [ * ]:

 

[ * ]

 

“Aclara Materials” mean the following eTagTM reagents [ * ]:

 

[ * ]

 

Experimental Work Plan:

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7